In a medical malpractice action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Levine, J.), dated April 24, 1989, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2), an order of the same court, dated August 10, 1989 which denied her motion for leave to renew the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the orders are affirmed, with one bill of costs.
On the record before us, we cannot say that the Supreme Court erred in dismissing the complaint and denying the plaintiff’s motion for renewal. Bracken, J. P., Lawrence, Rosenblatt and Ritter, JJ., concur.